Exhibit 10.1
FOURTH AMENDMENT TO CREDIT FACILITY AGREEMENT
Reference is made to that certain Credit Facility Agreement dated as of
August 30, 2006 by and between TechTarget, Inc. (the “Borrower”), and RBS
Citizens, National Association, successor by merger to Citizens Bank of
Massachusetts (the “Bank”), which Credit Facility Agreement, as amended by the
First Amendment to Credit Facility Agreement dated August 30, 2007, further
amended by the Second Amendment to Credit Facility Agreement dated December 18,
2008, and further amended by the Third Amendment to Credit Facility Agreement
dated December 1, 2009 is referred to herein as the “Credit Agreement.”
Capitalized terms not defined herein shall have the same definitions as set
forth in the Credit Agreement.
WHEREAS, the parties desire to extend the Credit Line Maturity Date to
August 31, 2016 and adjust certain other financial terms and covenants.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree to amend the Credit Agreement as
follows:
1. The principal place of business of the Borrower as set forth in the Preamble
paragraph is hereby amended by deleting “117 Kendrick Street, Needham, MA 02494”
and substituting therefor “275 Grove Street, Newton, MA 02466”.
2. The definition of “Debt Service Coverage Ratio” as set forth in Section 1 is
hereby deleted in its entirety.
3. Section 1, entitled “Definitions” is hereby amended by adding the following
definition to be inserted into proper alphabetical order:
“Fixed Charge Coverage Ratio” A ratio, the numerator of which shall be EBITDA
plus lease and rental expenses during the twelve months immediately preceding
the test date, minus (a) Capital Expenditures, (b) capitalized software
expenses, (c) cash taxes, (d) dividends and stockholder distributions; and the
denominator of which shall be, for the same measurement period, the sum of
Borrower’s (w) lease and rental expenses, (x) interest expense, (y) letter of
credit fees, and (z) principal payments to Bank or any other lender in respect
of borrowed money and capitalized leases scheduled to be paid during the twelve
months immediately preceding the test date.
4. The definition of “Maturity Date” as set forth in Section 1 is hereby amended
by deleting the existing definition thereof in its entirety and substituting
therefor the following:
“Maturity Date” means, in respect to the Term Note, December 30, 2009, and in
respect to the Credit Line, August 31, 2016.
5. The definition of “Qualified Acquisition” as set forth in Section 1 is hereby
amended by deleting the amount “$50,000,000” in clause (a) of the second
sentence thereof and substituting therefor the amount “$25,000,000”.

 

 



--------------------------------------------------------------------------------



 



6. Section 2.1.2 is hereby amended by deleting the date “August 30, 2011” and
substituting therefor the date “August 31, 2016”.
7. Section 2.2 entitled “Letters of Credit” is hereby amended by deleting the
amount “$45,000,000” in the fourth sentence thereof and substituting therefor
the amount “$25,000,000”.
8. Section 2.4 entitled “Interest Generally” is hereby amended by deleting the
existing Applicable LIBOR Margin Level table, and substituting therefor the
following table:

              Level   Total Funded Debt to EBITDA Ratio   Applicable LIBOR
Margin      
 
        I  
Equal to or greater than 1.50:1
    1.50 % II  
Less than 1.50:1 but greater than or equal to 1.0:1
    1.375 % III  
Less than 1.0:1
    1.25 %

9. Section 2.10 entitled “Unused Line Fee” is hereby amended by deleting the
existing provisions thereof in their entirety and substituting therefor the
following:
“2.10 Unused Line Fee. The Borrower hereby agrees to pay the Bank a fully earned
and non-refundable unused line fee at the applicable per annum rate as set forth
in the following tables as applied to the difference between (i) $5,000,000 and
(ii) the outstanding principal amount of the sum of the Advances and Letters of
Credit outstanding, which fee shall accrue and be charged to and paid by
Borrower on a quarterly basis in arrears. Such rate shall be measured by the
ratio of Total Funded Debt to EBITDA for the preceding four fiscal quarters of
the Borrower:
“If Assets Under Management and Deposits for the immediately preceding calendar
quarter are more than $25,000,000, then Unused Line Pricing Grid A shall apply;
in all other cases Unused Line Pricing Grid B shall apply.
Unused Line Pricing Grid A (> $25MM Under Management)

              Level   Total Funded Debt to EBITDA Ratio   Per Annum Unused Line
Fee Rate      
 
        I  
Equal to or greater than 1.50:1
    0.30 % II  
Less than 1.50:1 but greater than or equal to 1.0:1
    0.25 % III  
Less than 1.0:1
    0.20 %

 

2



--------------------------------------------------------------------------------



 



Unused Line Pricing Grid B (≤ $25MM Under Management)

              Level   Ratio   Per Annum Unused Line Fee Rate      
 
        I  
Equal to or greater than 1.50:1
    0.35 % II  
Less than 1.50:1 but greater than or equal to 1.0:1
    0.30 % III  
Less than 1.0:1
    0.25 %

10. Sections 12A.9.1 is amended by deleting the existing provision thereof and
substituting therefor the following:
“The Borrower shall maintain a Fixed Charge Coverage Ratio of not less than 2.50
to 1.0, tested as of the end of each fiscal quarter on a trailing twelve months
basis.”
11. Section 12A.9.2 is hereby amended by deleting the ratio “3.0 to 1.0” and
substituting therefor the ratio “2.0 to 1.0”
12. Section 14.4 describing the names and address at which to send notices is
hereby amended by deleting the existing names and addresses therein and
substituting therefor the following:
“If to Borrower:
TechTarget, Inc.
275 Grove Street
Newton, MA 02466
Attn: Jeffrey Wakely, Chief Financial Officer
If to the Bank:
Citizens Bank of Massachusetts
28 State Street
Boston, MA 02109
Attn: William M. Clossey, Vice President
with a copy to:
Burns & Levinson LLP
125 Summer Street
Boston, MA 02110
Attn: Norman C. Spector, Esq.”
13. The Borrower shall pay the Lender all costs and expenses of the Lender
(including reasonable attorney’s fees) in connection with this Amendment to the
Credit Agreement and any related documents. The Borrower agrees to deliver to
the Lender such other documents relating to this Amendment as the Lender may
reasonably require, all in form and substance reasonably satisfactory to the
Lender.

 

3



--------------------------------------------------------------------------------



 



14. This Amendment may be executed in one or more counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.
15. The Borrower represents and warrants to the Bank that (i) to the best of its
knowledge no Events of Default have occurred and no event which with the passage
of time of the giving of notice (or both) would constitute an Event of Default
has occurred; (ii) to the best of its knowledge the Borrower has complied with
all the covenants and agreements contained in the Loan Documents; (iii) to the
best of its knowledge the representations and warranties of the Borrower
contained in the Loan Documents are true and correct in all material respects as
of the date hereof; and (iv) this Amendment and all other documents relating to
this Amendment delivered this date to the Bank have been authorized by all
necessary actions on the part of the Borrower.
16. Upon and after the date of this Amendment, all references to the Credit
Agreement in any Loan Document shall mean the Credit Agreement as affected by
this Amendment. Except as expressly provided in this Amendment, the execution
and delivery of this Amendment does not and will not amend, modify or supplement
any provision of, or constitute a consent to or a waiver of any noncompliance
with the provisions of the Credit Agreement, except as specifically set forth
herein, and except as specifically provided in this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with the respective terms thereof.
[Signature page follows]

 

4



--------------------------------------------------------------------------------



 



As amended by this Fourth Amendment, the Credit Agreement is hereby affirmed and
shall continue in full force and effect in accordance with its terms.
Executed this 30th day of August, 2011.


            TECHTARGET, INC.       By:   /s/ Jeffrey Wakely         Jeffrey
Wakely, Chief Financial Officer          RBS CITIZENS, NATIONAL ASSOCIATION,
successor by merger to Citizens Bank of Massachusetts        By:   /s/ William
M. Clossey         William M. Clossey, Vice President   

 

5